DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered. 
2.2.	Applicant's Amendment to Claims and Remarks filed on December 15, 2021 are acknowledged. 
2.3.	Claims 8, 10 - 23, 25 and 28-30 have been canceled. Claims 2 - 4, 7, 24, 26-27 have been withdrawn.  Claims 1, 5, 6, 9 and 31 are active. 
2.4.	Claim 1 has been amended by incorporation new limitations with respect to catalyst: "  (c) a catalyst/stabilizer component which comprises: (i) titanium atoms in
the range of 10-50 ppm based on total polymer weight, (ii) manganese atoms in
the range of 10-100 ppm based on total polymer weight, and (iii) phosphorous
atoms in the range of 10-200 ppm based on total polymer weight "..

			                  Claims Interpretation 
3.	In is noted that Applicant uses term” about” – see Claim 1.
In this respect, note that “use of "about" is warning that exactitude is not claimed but rather a contemplated variation.  When there is no substantial or material difference in the product,  and the difference is colorable, merely, there is in fact literal readability, if proper weight is given to the qualifying word "about" to amounts significantly lower or higher than the numerically claimed limitation”. Kolene Corp. v. Motor City Metal Treating, Inc. (DC EMich) 163 USPQ 214.  
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 5, 6, 9 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford ( US 2007/0142511) in view of Walter et al (US 6,787,630) .
 4.1.	Regarding Claims 1, 5, 6, 9 and 31, Crawford  disclosed (see [0028])  calendered  film(s) and/or sheet(s),  wherein composition may comprises  polyester comprising acid component and glycol component and different additives, including same chemical compounds as claimed by Applicant, for example, metal salts of organic acids ( see [0198]) or  phosphoric acid esters ( see [0185]- [0187] and many others).
n this respect, note that as identical chemical compounds (metal salt of phosphoric acid  or phosphoric acid esters) to be used, they will inherently have  the same properties and inherently capable function as release additives.
4.2.	Regarding acid component, Crawford disclosed that  this component may comprise up to 100 mole% of terephthalic acid (TA)  and also may comprise up 10 mole% additional aromatic and/or aliphatic acids ( see [0027]-[0035]) and glycol component  may comprise  about 20 to about 40 mole % of TMCD (2,2,4,4-tetramethyl-1,3-cyclobutanediol residues (TMCD);   CHDM  (cyclohexanedimethanol residues) in the amount of about 20 to about 40 mole % - this meets limitation of Claim 1 for the presence of modifying glycol ;  and the rest is EG ( ethylene glycol), which can be in an amount from about 40 mole% to about 60 mole% (100 mol %- 20 mol% CHDM -20 mol% TMCD = 60 mol %  of EG.  Regarding limitation " the polyester is amorphous or has a crystallization half-time of greater than 5 minutes" see Crawford paragraphs [0171] and/or  [0303].
4.3.	Regarding IV (inherent viscosity), Crawford teaches that : “the inherent viscosity of the polyester is from 0.50 to 1.2 dL/g “ – see [0036]. This range is overlapping with range claimed by Applicant in claims 1 and 5.  In addition see [0286], wherein Crawford teaches that IV can be in range from “  0.50 to less than 0.75 dL/g or 0.50 to less than 0.68 dL/g; or   0.55 to 0.68 dL/g; ”.
4.4.	Regarding Tg ( glass transition temperature) Crawford teaches that Tg of polyester can be in range from 80°C to 95°C or 80°C to 100°C ( see [0250]) – this meet limitation of Claims 1 and 6.    
Thus, all compositional limitation with respect to amounts of acid and glycol components and IV  of Applicant’s claim 1 are met by Crawford.  
4.5.	Therefore, even though Crawford  is silent regarding melt viscosity of the polyester composition, it would be expected that as substantially same polyester suitable for same calendaring process would have same melt viscosity if obtained and tested. 
4.5.	Regarding catalyst /stabilizer used for polymerization Crawford disclosed that catalyst may comprise (see [0093], [0182])) :  Ti ( titanium) in the amount from 10 to 100 ppm or for example 50 ppm to 125 ppm ( [0351])  , P ( phosphorous) in amount up to 500 ppm, including range from 10 ppm to 200 ppm – see  [0233], [0345]) and additionally one or more metal co-catalyst, including Mn ( manganese), but silent with respect to the amount of this metal. 
4.6.	 However, catalytic system which comprises Ti, Mn and P compounds for polymerization of polyesters is well known. Walter teaches that antimony free, heat stable polyester can be obtained in presence of catalytic system which comprises Ti, P and  Mn  in range from 50 ppm to 90 ppm (see abstract, col.7. ln. 40-43). 
	Therefore, it would be obvious to one of ordinary skill in the art to use Mn in the amounts up to 90 ppm per guidance provided by Walter in catalytic composition disclosed by Crawford in order to obtained antimony free heat stable polyester.
Crawford combined with Walter  disclosed same basic polyester composition wherein acid and glycol components are present in same ranges and polyester has same properties. For this reason Crawford combined with Walter  renders obvious Applicant’s claimed subject matter as established in the art : In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. 
In re Wertheim, 541 F.2d 257, 191, USPQ 90 (CCPA 1976).                                                                                                                                                                                                                                                                                                                                   4.8.	Regarding Claim 9 see Crawford paragraph [0248].
4.9.	Regarding Claim 31 see Crawford paragraph [0433].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.1.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,091,586 in view of Crawford ( US 2007/0142511).
	In this respect note that US patent 11,091,586 claimed same basic polyester as used and claimed by Applicant for calandered sheet or film. However, because  Crawford  disclosed use of the same polyester for calendered sheet of film, than it 
5.2.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,072,684  in view of Crawford ( US 2007/0142511).
	In this respect note that claims 1-20 of US Patent 11,072,684 directed to same basic polyester and also to same type articles as thermoformed sheet or film, but silent with respect to calendered sheet. However, because Crawford disclosed use of the same polyester for calendered sheet of film, than it would be obvious use polyester as claimed by US Patent 11,072,684 for production of calendered sheets or films as done by Applicant.
Response to Arguments
6.	Applicant's arguments filed on December 15, 2021 have been fully considered but they are moot in view of New Grounds of Rejections and also not persuasive. 
7.	Applicant's principal argument with respect to Crawford based on statement that Crawford fails to disclose catalytic system as claimed by Applicant.  This argument is not persuasive as explained in paragraph 4.5-4.6 above. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.


    THIS ACTION IS NOT MADE FINAL
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763